 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL GASNER,                                   No. 2:18-cv-2151 KJM CKD P
12                       Petitioner,
13            v.                                        ORDER
14    E. ARNOLD,
15                       Respondent.
16

17           Petitioner has requested an extension of time to file objections to the court’s September

18   17, 2018 findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED

19   that:

20           1. Petitioner’s request for an extension of time (ECF No. 10) is granted; and

21           2. Petitioner’s November 26, 2018 objections to the court’s September 17, 2018 findings

22   and recommendations are deemed timely.

23   Dated: November 28, 2018
                                                      _____________________________________
24
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26   1
     gasn2151.ext
27

28
